PER CURIAM:
On consideration of the order of the Court of Appeals of Maryland dated August 30, 1995, that respondent be disbarred by consent in that jurisdiction, of the order of this court dated October 12, 1995, suspending respondent pending final disposition of this proceeding, and of the Report and Recommendation of the Board on Professional Responsibility, unopposed by respondent, that *1171respondent be reciprocally disbarred in this jurisdiction, it is
ORDERED that respondent is hereby disbarred forthwith from the practice of law in this jurisdiction based upon respondent’s consent to disbarment in Maryland.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, Secs. 14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys.

So ordered.